DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2021 has been entered.
 	Claims 1, 4, 6, 7, 8, 13-25 are pending.  Claims 13-25 are withdrawn. Claims 1, 4, 6, 7, 8 have been considered on the merits.  All arguments and amendments have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, the amendment “…wherein the NAD+ creation at two points in the reaction are used to boost a signal created for measuring creatinine” introduces new matter, which is not described in the specification as originally filed.  
In applicants response filed on 11/2/2021, applicant stated that paragraph (0024) of the specification teaches the newly added amendment; however [0024] of the instant specification states “An advantage of the reaction scheme described above is that the NAD+ is amplified by the enzyme cycling system. Notice that NAD+ is also produced at the end of reaction. This is helpful in assays like creatinine where the analyte levels are very low. Another way to boost signal is by using interdigitated electrodes. Therefore, the amendment changes the scope of the claims and applicants invention for which no support is provided. This is a new matter rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, 7, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “…wherein the NAD+ creation at two points in the reaction are used to boost a signal created for measuring creatinine” is not understood and does not distinctly claim applicants invention. It is not clear what “a signal” refers to, nor how the NAD+ creation “boosts” said “signal”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US2016/0327562 A1) in view of Shull (US2004/0126833A1), Yamaguchi et al. (Clinica Chimica Acta. 352: 165-173, 2005), JP2003279525(IDS) and Yamaguchi et al. (Biosci. Biotech. Biochem, p. 2052-2059, 2002). 
Hughes teaches a system for the electrochemical detection of analyte levels comprising a test strip including an electrode and a counter electrode located proximate to a sample reception area and a coating on one of the electrodes (abstract, col. 1, lines 35-67).  The coating of the system is disclosed to comprise a ferricyanide as the mediator and a dehydrogenase enzyme, diaphorase, a buffer and a surfactant (col. 1, lines 35-47, col.2, lines 1-22).  Hughes teaches the system to be used for electrochemical detection of ketone and glucose levels. Hughes teaches the enzymatic reaction pathway; it can be seen that NAD+ with a dehydrogenase produces NADH. The NADH with mediator and diaphorase produces NAD+. 

    PNG
    media_image1.png
    216
    578
    media_image1.png
    Greyscale

 Regarding claim 8, the system of Hughes comprises an analyzer, i.e. a microprocessor for receiving the test strip and having software or firmware as a form of instructions containing in or on a non-transitory computer-readable storage medium including ROM and RAM which may be read and executed by the processors (col. 4, lines 65-col. 5, lines 1-24).  

Hughes differ from the claimed invention in that they do not teach the reagents for detecting the analyte creatinine as claimed in claims 1 and 8. 
Shull (US2004/0126833) teach a test strip for determining creatinine in a body fluid. Shull teach the reaction pathway for the enzymatic determination of creatinine. 
    PNG
    media_image2.png
    330
    547
    media_image2.png
    Greyscale

It can be seen from the pathway that creatinine iminohydrolase reacts with creatinine to produce ammonia NH3.
Yamaguchi teaches an enzymatic cycling method for detecting the analyte ammonia NH3 using NAD synthetase. Yamaguchi teaches that the new method of ammonia assay ensures sensitive, precise, and accurate assay of ammonia in biological samples containing substances such as urea and creatinine due to the fact that NAD synthetase is highly specific for ammonia (page 171, col. 1, paragraph 1). The method uses NAD synthetase, glucose dehydrogenase, and diaphorase (page 166, col. 2, paragraph 2). Yamaguchi further teaches that the reaction necessary for assaying ammonia using these enzymes also requires ATP, deamino-NAD, and glucose (page 166, col. 2, paragraph 2; Fig. 1). NAD synthetase requires ATP and deamino-NAD to assay ammonia by converting it into NAD (Fig. 1, page 171, col. 1, paragraph 1); glucose and the NAD produced from ammonia is required by glucose dehydrogenase and produces NADH (Fig. 1); the NADH is used by the diaphorase to produce a formazan dye that is then measured as the final product (page 166, col. 2, paragraph 2; Fig. 1). Yamaguchi teaches the presence of MgCl2 in reagent 1 (R1) (p. 167, section 2.2.) 


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale





Further, JP525 teaches an electrode system which is highly sensitive, simple and speedy to measure NH3 using a reagent comprising diaphorase, dehydrogenase (p. 7), diamino-NAD+, ATP, NAD synthetase/Mg2+(p. 7, 9), a mediator including potassium ferricyanide, methylene blue (p. 9), a surfactant a buffer (p. 10)(abstract, p. 6-11). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to have used the reagents of Shull, Yamaguchi and JP525 in the system of Hughes for detecting an analyte, wherein the analyte is creatinine because the art collectively teaches the enzymatic reaction pathways wherein creatinine iminohydrolase reacts with creatinine to produce ammonia (NH3) and NH3 is enzymatically converted by reacting NH3 with deamino-NAD + ATP+ NAD synthetase to produce NAD+AMP+ pyrophosphate. The NAD is then amplified by an enzyme cycling system of glucose dehydrogenase and diaphorase (page 166, col. 2, paragraph 2) to produce NADH and D-gluco-δ-lactone.  One would have a reasonable expectation of successfully using the NADH of this step in step (2) of the reaction pathway of Hughes with the mediator and diaphorase to produce NAD+. The NADH with mediator and diaphorase produces NAD+ in Hughes.  Therefore, one would have a reasonable expectation of successfully using the reagents of Shull and Yamaguchi in the coating of Hughes to determine creatinine given the arts enzymatic pathway systems and reagents used therefore. 

	Yamaguchi teach the use of Mg2+ in Reagent 1 (R1) with the enzyme NAD synthetase. Yamaguchi teaches that their NAD synthetase was prepared according to Yamaguchi (Biosci. Biotech. Biochem, 2002) which specifically teaches that metal ions such as Mg2+ are needed for NAD synthetase activity to catalyze the final conversion of deamide-NAD to NAD in the presence of ATP and ammonia (p. 2056, last parag. and Fig. 3, p. 2058, Discussion section).  Therefore, it would have been obvious before the effective filing date of the claimed invention to use Mg2+ in complex NAD synthetase as it maximizes the enzymes activity. 
Regarding the newly added limitation to claims 1 and 8, "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d. The reagents in the reaction produce NAD+ and thus a “boost” as claimed is only an intended result of the reaction
1614, 1620 (Fed. Cir. 2003)) as well as a function of the reagents. 
MPEP 2112 Requirements of Rejection Based on Inherency; Burden of Proof [R-08.2012] 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 and 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.5.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
lll. A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR
ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS
SILENT AS TO AN INHERENT CHARACTERISTIC
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C.103 and for anticipation under 35. U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims.

	
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US2016/0327562 A1) in view of Shull (US2004/0126833A1), Yamaguchi et al. (Clinica Chimica Acta. 352: 165-173, 2005), JP2003279525 (IDS) and Yamaguchi et al. (Biosci. Biotech. Biochem, p. 2052-2059, 2002) as applied to claims 1, 6, 8 above, and further in view of Teodorczyk et al. (US7291256).
The teachings of Hughes et al. (US2016/0327562 A1) in view of Shull (US2004/0126833A1), Yamaguchi et al. (Clinica Chimica Acta. 352: 165-173, 2005), JP525 and Yamaguchi et al. (Biosci. Biotech. Biochem, p. 2052-2059, 2002) are found above. 
The limitations of claim 7 are not explicitly taught. 
Teodorczyk teaches a mediator in a stabilized reagent/buffer comprising enzymes for use in electrochemical analyte detection assays in systems comprising electrodes and test strips (abstract, col. 1, lines 1-60, col. 2, lines 40-52, col. 3, and lines 61-col. 4, lines 1-12). The mediators for use are selected from potassium ferricyanide and phenazine methosulfate, for example (col. 4, lines 13-28). The buffer comprises a stabilizer which stabilizes the redox state of the mediator, stabilize mediator during storage of the composition as well as stabilize the enzyme and prevent denaturation (col. 4, lines 29-45, col. 6, lines64-col. 7, lines 1-5).  While the term “binder” is not defined in applicants specification, as per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).
The Examiner is interpreting binder to be a compound which facilitates binding or coating of the reagent onto an electrochemical test strip.  Teodorczyk teaches the use of a binder, i.e. a wetting agent to the test strip to facilitate binding or coating of the reagent onto an electrochemical test strip (col. 6, lines 28-48). 
Therefore, it would have been obvious to add a binder and stabilizer to the reagent buffer for use in electrochemical analyte detection assays in systems comprising electrodes and test strips given the benefits and functions disclosed by Teodorczyk. In addition, it would have been obvious to a posita to use known mediators in the reagent coating for successful analyte detection therefore a posita could have substituted one known mediator for another in the system and the results would have been predictable. 
Response to Arguments
Applicant's arguments filed 12/1/2021 have been fully considered but they are not persuasive. Applicants argue that Yamaguchi is not detecting creatinine.
It is the examiners position that the claims are drawn to a system for detection of an analyte however the claims do not require a step of detecting creatinine per se but rather the use of reagents to produce NH3 and NAD+. Yamaguchi is relied upon for teaching the reagents which react with NH3 to produce NAD+. 
Regarding applicants arguments directed to the “boost”, this newly added limitation raises multiple issues as addressed herein and the “boost” is taken to be intended result of the enzymatic reaction and reagents.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1632